COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Hi Tech Products, Inc. and David E. Dodd, both d/b/a Fantastic
                         Fountains v. Sigma Marble & Granite Houston, Inc.

Appellate case number:   01-13-00044-CV

Trial court case number: 1230253

Trial court:             80th District Court of Harris County

        David D. Peden, M. Harris Stamey, and Porter Hedges LLP have filed a Motion for
Leave to Withdraw as Counsel for Appellants. Appellee Sigma Marble & Granite Houston, Inc.
has filed a response.
       The motion to withdraw filed by David D. Peden, M. Harris Stamey, and Porter Hedges
LLP complies with Rule 6.5 of the Texas Rules of Appellate Procedure and is granted. See
TEX. R. APP. P. 6.5.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: February 6, 2013